DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed May 03, 2021. AS directed by the amendment, claims 1, 3, 6, 8-9, 13 and 15-16 have been amended, claims 17-20 have been cancelled and claims 21-24 have been added. Thus, claims 1-16 and 21-24 are presently pending.
The amendment to the specification is hereby acknowledged and is approved for entry.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, 16, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by D1 (US 20140018680 A1 to Guracar).
Regarding claims 1 and 6, D1 discloses a method ([0003] and e.g., Fig. 1 and 7 [0025]) comprising: identifying, by at least one processor (“21” Fig. 7), a gate corresponding with a selected anatomical structure at an initial time ([0045], Fig. 1 at 46 or 34 and 36 [0062],[0108]), wherein the gate is one of a plurality of gates, each of the plurality of gates corresponding with one of a plurality of Pulsed-Wave (PW) Doppler signals that together define a Multi-Gated Doppler (MGD) signal ([0018], [0073-0074]); receiving, by the at least one processor, the MGD signal over an extended period of time ([0040-0041]); analyzing, by the at least one processor, the MGD signal to track the selected anatomical structure over the extended period of time by selecting, at a plurality of sample times during the extended period of time and subsequent the initial time, a PW Doppler signal from the plurality of PW Doppler signals, each of the PW Doppler signal corresponding to one of the plurality of gates and the selected anatomical structure ([0045-0047], [0063-0064] – Examiner’s note:  spectral analysis in [0063] is a form of analyzing), wherein the analyzing the MGD signal is weighted with at least one other cue to track the selected anatomical structure over the extended period of time and wherein the at least one other cue is temporal consistency ([0063] signal from new position are used for spectra analysis, tracking follows a feature or structure, at different times, signals from different coordinates represent the response of the feature, the resulting spectral represent the feature despite the motion, this is taken a temporal consistency of spectra over time that represents the same feature being tracked ); and presenting, at a display system (Fig. 7 “20”), a continuous PW Doppler 
Regarding claim 2, at least one breathing cycle is implicit in [0017], alternatively, at least one heart cycle in [0056] and/or [0068].
Regarding claim 3, see [0044] for a tissue segment. 
Regarding claim 4, see [0075].
Regarding claim 5, see [0084].
Regarding claim 7, see illustration Fig. 7, and/or [0040].
Regarding claims 9 and 13, D1 discloses a system ([0003] and e.g., Fig. 1 and 7 [0025]) comprising: at least one processor (Fig. 7, “18”, “21”)  configured to: identify a gate corresponding with a selected anatomical structure at an initial time ([0045], Fig. 1 at 46 or 34 and 36 [0062],[0108]), wherein the gate is one of a plurality of gates, each of the plurality of gates corresponding with one of a plurality of PW Doppler signals that together define an MGD signal ([0018], [0073-0074]); receive the MGD signal over an extended period of time ([0040-0041]); analyze the MGD signal to track the selected anatomical structure over the extended period of time by selecting, at a plurality of sample times during the extended period of time and subsequent the initial time, a PW Doppler signal from the plurality of PW Doppler signals, each of the PW Doppler signal corresponding to one of the plurality of gates and the selected anatomical structure ([0045-0047], [0063-0064] – Examiner’s note:  spectral analysis in [0063] is a form of analyzing), wherein the analyzing the MGD signal is weighted with at least one other cue to track the selected anatomical structure over the extended period of time and wherein the at least one other cue is temporal consistency ([0063] signal from new 
Regarding claim 10, at least one breathing cycle is implicit in [0017], alternatively, at least one heart cycle in [0056] and/or [0068].
Regarding claim 11, see [0044] for a tissue segment. 
Regarding claim 12 see [0075] regarding two dimensional B-mode or F-mode image for selection and [0084] regarding automatic or manual selection.
Regarding claim 14, see illustration Fig. 7, and/or [0040].
Regarding claim 16, D1 discloses a non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine ([0007], [0114]) for causing the machine (e.g., of Fig. 7) to perform steps comprising: identifying a gate corresponding with a selected anatomical structure at an initial time ([0045], Fig. 1 at 46 or 34 and 36 [0062],[0108]), wherein the gate is one of a plurality of gates, each of the plurality of gates 30Attorney Docket No. 63583US01 (327270)corresponding with one of a plurality of PW Doppler signals that together define an MGD signal ([0018], [0073-0074]); receiving the MGD signal over an extended period of time ([0040-0041]); analyzing the MGD signal to track the selected anatomical structure over the extended period of time by selecting, at a plurality of sample times .
Allowable Subject Matter
Claims 8, 15, and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 05, 2021 have been fully considered but are not persuasive. In page 12 of the response, it has been argued that tracking a location is different from analyzing. This argument is not persuasive because spectral analysis in [0063] is a form of analyzing. As set forth above, [0063] can also be interpreted to read 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793